Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-6 and 9-11 are pending in the application. Claims 5, 6 and 9-11 are rejected. Claims 1-4 are allowed. 

Response to Amendment / Argument
On page 10 of the response filed October 12th, 2021, Applicant begins traversing the rejection of claims 5 and 6 under 35 USC 103. The rejection has been modified to address Applicant’s new claims; however, Applicant’s arguments will be addressed as they relate to the rejection below. Applicant asserts that to arrive at the instant claims a person having ordinary skill would need to select “from among hundreds, if not thousands, of exemplified compounds” and then modify the selected compound where the table in which Example II-4 is taught all contain methyl substituents. As noted in MPEP 2123: “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” Furthermore, a case for obviousness does not require that the proposed modification be the only modification that would have been obvious. For instance, it would likely be obvious to replace any of the methyl esters in the prior art with other alkyl esters. Applicant refers to the compound of column 41 having a –O-(CH2)3O- group which is acknowledged by the Office; however, the example clearly shows that the prior art is not strictly limited to methyl esters. Applicant further refers to an alleged unpredictability of the chemical arts; however, Applicant does not offer any basis for why a person having ordinary skill in the art would expect replacement of the methyl ester in the prior art with 
All other objections and rejections made in the previous Office Action have been overcome by Applicant's amendments to the claims. Therefore, arguments pertaining to these objections and rejections will not be addressed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EPO Application No. EP 3301092 A2, which was published April 4th, 2018 where a machine translation is appended to the attached reference.
The prior art teaches the following compound on page 16:

    PNG
    media_image1.png
    141
    248
    media_image1.png
    Greyscale
.
2)2O- and R5 is ethyl. The compound reads on instant claims 5 and 6.

Claim(s) 5, 6 and 9-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent PGPub No. 2021/0032262 by Himmler et al., which claims priority to EPO Application No. EP18166442.6, filed April 10th, 2018.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
The prior art teaches the following structure on page 9:

    PNG
    media_image2.png
    197
    453
    media_image2.png
    Greyscale
.
The prior art further teaches the following embodiment on page 9:

    PNG
    media_image3.png
    185
    341
    media_image3.png
    Greyscale

The embodiment above falls within the scope of claims 5 and 10. Support for the embodiment above can be found on pages 11 and 12 of the priority document (lines 10-17 on page 12 disclose the embodiment above). The prior art further teaches the following compound on page 12:

    PNG
    media_image4.png
    167
    444
    media_image4.png
    Greyscale
.
Support for the structure above can be found on page 20 of the priority document. The compound above reads on instant claims 5, 6, 9, 10 and 11 where R2 is n-propyl and R3 and R4 together are –O(CH2)2O-.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,897,543 by Bretschneider et al.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	The prior art teaches methods of making compound using a compound having the following formula (column 137):

    PNG
    media_image5.png
    222
    543
    media_image5.png
    Greyscale
.
As an example, the prior art teaches the following option in column 96:

    PNG
    media_image6.png
    377
    748
    media_image6.png
    Greyscale
.
3 and R4 together are –O(CH2)2O- and R1 is methyl. The compound above is excluded by the second provision at the end of claim 5.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The instant claims 5 and 6 encompass a compound where the methyl ester group in the prior art is replaced with, for instance, an ethyl ester group, i.e. where the instant variable R1 is ethyl or (further reading on claims 9-11) higher alkyl groups such as n-propyl or n-butyl.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	Claim 6 of the patent particularly teaches that the corresponding position can be alkyl as follows:

    PNG
    media_image7.png
    90
    605
    media_image7.png
    Greyscale

The prior art further points to C1-C6 alkyl groups in column 7 as follows:

    PNG
    media_image8.png
    94
    417
    media_image8.png
    Greyscale

Accordingly, the prior art is not strictly limited to methyl esters. Furthermore, the prior art teaches examples using ethyl esters such as the following example found in column 41:

    PNG
    media_image9.png
    204
    442
    media_image9.png
    Greyscale
.
A person having ordinary skill in the art in seeking to determine which particular reactants would provide, for instance, the highest yield of product would have been motivated to screen different alkyl esters including . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 5, 6 and 9-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 7,897,543. Claim 6 of the patent recites a method of making compounds of claim 1 of the patent using a compound of the following formula:

    PNG
    media_image10.png
    229
    550
    media_image10.png
    Greyscale
.
Claim 6 of the patent recites that R8 is alkyl. Claim 16 of the patent recites the following definitions with the formula of claim 1:

    PNG
    media_image11.png
    212
    601
    media_image11.png
    Greyscale
.
The second entry when applied to the method of making would correspond to a generic structure overlapping with instant formula (I-a) where the variable R8 in the prior art would correspond to the instant variable R1. Since the claims of the patent are generic to any alkyl group, a person having ordinary skill in the art in seeking to optimize the yield of the claims of the patent would have been motivated to at least screen lower alkyl groups including methyl, ethyl, n-propyl, i-propyl, etc. where ethyl and n-propyl would read on the scope of instant claims 5 and 6 and n-propyl would further read on the scope of instant claims 9-11. 
	 
Claims 5, 6 and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11 and 17-23 of copending Application No. 17/046,156 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite methods that involve compounds on the instant claims. Claim 1 of the copending case recites a method step involving the following compound:

    PNG
    media_image12.png
    157
    325
    media_image12.png
    Greyscale
.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-4 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626